By the Court.—Sedgwick, Ch. J.
The order appealed from that granted an inspection of certain agreements can be sustained only if the petition showed that the inspection was necessary to enable the plaintiff to draw his complaint.
The petition showed that the action was by a creditor, to set aside an assignment made by his judgment debtor to the defendant Williams, and to compel Williams to account for the property that had been assigned to him. It further alleged that such assignment was made with intent to defraud the plaintiff, and gives the particulars of the facts that would sufficiently show, if proven, that the assignment was fraudulent on the part of Williams. It, therefore, contains enough matter, without the aid of an inspection, to enable the plaintiff to frame properly a sufficient complaint.
It is not necessary that the allegations should be made upon knowledge; they may be made upon information and belief. As, therefore, the inspection was not necessary to, the plaintiff at this stage of the case, the order granting it should be reversed.
Order reversed with $10 costs and disbursements to be taxed. Motion for inspection denied without costs.
Truax and O’ Gorman, JJ., concurred.